DETAILED ACTION
	This Office action is based on the amendments filed February 3, 2022 for application 16/269,308.  Claims 1-7 and 9-20 have been cancelled, claim 21 has been amended, and claims 22-33 are newly presented; claims 21-33 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 21 is objected to because it appears that the limitation “a mandibular posterior flange area configured to be positioned under the mandibular and maxillary buccal folds of the end user” recited in lines 29-30 should be “a mandibular posterior flange area configured to be positioned under the mandibular 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 5,636,379), in view of Lee et al. (US 8,689,795), and in further view of Moses (US 8,585,401).
Regarding claim 21, Williams discloses a jaw-joint therapeutic and protective device for protecting a wearer’s lips, tongue, teeth, and vital cranial triad (VCT) (Figs. 1-2; column 2, lines 36-38), the device comprising:
a U-shaped base (Figs. 5-6; column 2, line 41) comprising:
a maxillary component and a mandibular component (Figs. 3-6; column 2, lines 41-43);
a bilateral posterior dental region comprising mandibular and maxillary arches configured to form an opening for an anterior airway space (Figs. 3-6; column 2, lines 41-45; column 4, line 59; column 5, lines 36-41);
a reinforced anterior dental region configured to cover an incisal edge of maxillary and mandibular anterior teeth of an end user (Figs. 1-6; column 4, lines 58-59);
a functional air passageway formed in the reinforced anterior dental region that is configured to extend from canine to canine of the end user to facilitate breathing, expectorating, and speaking (Fig. 6; column 3, lines 6-8; column 5, lines 36-41);
an occlusal impact chamber comprising a first material and a second material, the first material being a thermoplastic material that softens at temperatures greater than body temperature and rigidly stiffens when cooled, the second material being a more resilient material than the first material and being more heat resistant than the first material (Figs. 3-6; column 2, lines 50-54; column 3, lines 8-20);
the maxillary component including:
a maxillary lingual wall and maxillary buccal wall for seating and protecting maxillary teeth, the maxillary lingual wall including an articulating rim configured to facilitate placement of a tongue of the end user for articulating speech (Figs. 1-6; column 2, lines 55-65; column 4, lines 60-63);
the mandibular component including:
a mandibular lingual wall and mandibular buccal wall for seating and protecting mandibular teeth and a reinforced mandibular labial flange configured to position a mandible of the end user in a functionally protected prognathic position thereby creating a force attenuating recoil space (Figs. 1-6; column 2, line 66 – column 3, line 5; column 4, lines 60-67);
wherein the mandibular component is offset downwardly and forwardly from the maxillary component thereby capable of positioning a mandibular condyle of the end user down and forward from a glenoid fossa, ear canal, and floor of a temporal lobe of the end user and increasing a glottis airway space of the end user (Figs. 1-2; column 2, lines 47-49; column 4, lines 63-67).
However, Williams fails to teach that the anterior dental region is low profile and is configured to cover only an incisal edge up to a cervical third of maxillary and mandibular anterior teeth of the end user.
Lee discloses an appliance comprising a U-shaped base (first base portion 100, second base portion 200, third base portion 300) including a maxillary component (upper half of base) and a mandibular component (lower half of base), a bilateral posterior dental region (second base portion 200, third base portion 300), and a low profile anterior dental region (first upper part outer wall 110, first lower part outer wall 114) configured to cover only an incisal edge up to a cervical third of maxillary and mandibular anterior teeth of an end user (Fig. 1; column 4, lines 17-23; column 5, lines 17-51).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the device taught by Williams such that the anterior dental region is low profile as taught by Lee for the purpose of avoiding contact between the base and the gums of the anterior teeth.
However, the combination of Williams and Lee fails to teach that the maxillary and mandibular components each include a posterior flange area configured to be positioned under maxillary and mandibular buccal folds of the end user.
Moses discloses a mouthpiece (10) comprising a U-shaped base (base member 12) comprising a maxillary component (upper half of base member 12) and a mandibular component (lower half of base member 12), a bilateral posterior dental region (right lateral engagement portion 16a, left lateral engagement portion 16b), and a low profile anterior dental region (forward portion 28), wherein the maxillary component includes a maxillary posterior flange area (upper flange portions 80a, 80b) configured to be positioned under maxillary buccal folds of an end user, and wherein the mandibular component includes a mandibular posterior flange area (lower flange portions 82a, 82b) configured to be positioned under mandibular buccal folds of the end user (Figs. 1-2 & 8; column 3, lines 22-58; column 4, lines 12-17; column 8, lines 16-36; column 9, lines 8-40; column 10, lines 10-19).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the device taught by the combination of Williams and Lee such that the maxillary and mandibular components each include a posterior flange area configured to be positioned under maxillary and mandibular buccal folds of the end user as taught by Moses for the purpose of preventing lateral movement that might disengage the user’s upper and/or lower teeth from the device as well providing added protection to the posterior teeth of the end user.
Regarding claims 22-24, the combination of Williams / Lee / Moses discloses the device substantially as claimed as described above, wherein the device taught by the combination of Williams / Lee / Moses, which includes the low profile anterior dental region taught by Lee, does not include a maxillary anterior labial flange in the anterior region between the maxillary canine teeth or a mandibular anterior labial flange in the anterior region between the mandibular canine teeth.
Regarding claims 25-33, the limitations recited therein are directed only to the intended use of the claimed device without reciting further structural features.  Since the combination of Williams / Lee / Moses discloses the structure of the device as recited in claim 21, the device taught by the combination of Williams / Lee / Moses would implicitly be capable of performing the functions recited in claims 26-33.

Response to Arguments
Applicant’s arguments filed February 3, 2022 have been considered but are moot because they do not apply to the current rejection in view of Lee and Moses.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        5/20/2022